UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6678



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROJEAN MORGAN, a/k/a Yusef Shabazz, a/k/a Eli,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-92-57-G, CA-97-531-2)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rojean Morgan, Appellant Pro Se. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rojean Morgan seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we deny leave to proceed in

forma pauperis, deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Morgan, Nos. CR-92-57-G; CA-97-531-2 (M.D.N.C. Apr. 20, 1998).

Morgan’s motion for appointment of counsel is denied.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2